             Case 1:21-cr-00084-PLF Document 38 Filed 07/30/21 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES                                *

                                              *

        v.                                   *        Case No.: 1:21-cr-0084-PLF-2

                                              *

DANIEL P. ADAMS                              *


*       *       *      *      *       *      *        *     *      *       *      *      *        *

             UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE


        COMES NOW the Defendant by and through his attorney, Gary E. Proctor, and

respectfully requests that this Honorable Court grant the modification requested herein, and in

support of his motion states as follows:

        1.      On April 9, 2021 this Court released Mr. Adams. Among Mr. Adams’ conditions

of release are that he may only travel within 150 miles of his home.

        2.      Mr. Adams has accepted a new position of employment. As part of his orientation

he is required to attend a new employee retreat, in Venice, Louisiana, which is more than 150

miles from his home. He will leave on Tuesday August 3, 2021 and return on Friday August 6,

2021.

        3.      Counsel has spoken to Pretrial, who indicated that they do not oppose the request,

and that Mr. Adams’ has been fully compliant in the almost four (4) months since his release.

Counsel has also spoken with Assistant United States Attorney Troy Edwards who has authorized

us to state that the Government has no objection, so long as Mr. Adams provides a detailed

                                                  1
          Case 1:21-cr-00084-PLF Document 38 Filed 07/30/21 Page 2 of 2

itinerary to Pretrial Services ahead of time, documenting daily activities and locations, and so

long as Mr. Adams checks in with Pretrial Services each day of the orientation. Accordingly, this

Motion is unopposed.



       WHEREFORE, the Defendant prays this Honorable Court sign the attached order and

amend Mr. Adams’ conditions of pretrial release.



                                                     Respectfully submitted,


                                                                      /s/ __________________
                                                     Gary E. Proctor (Bar No. MD27936)
                                                     The Law Offices of Gary E. Proctor, LLC
                                                     8 E. Mulberry Street
                                                     Baltimore, Maryland 21202
                                                     (410) 444-1500 (tel.)
                                                     (443) 836-9162 (fac.)
                                                     garyeproctor@gmail.com

                                                     Attorney for Defendant




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this day, July 30, 2021, a copy of the attached was served on all
parties via ECF.

                                                                       /s/ _________________
                                                     Gary E. Proctor
